12/22/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 22-0358


                     Supreme Court Cause No. DA-22-0358




DAVID LOCKHART AND DOREEN
LOCKHART,

      Appellants/Cross-Appellees,          ORDER GRANTING EXTENSION
                                                   OF TIME
      vs.
WESTVIEW MOBILE HOME PARK,
LLC,

      Appellee/Cross-Appellant.


      The Court, having reviewed the Appellee/Cross-Appellant’s Unopposed

Motion for Extension of Time, and good cause appearing,

      IT IS HEREBY ORDERED that the motion is GRANTED. Appellee/Cross-

Appellant shall have up to and including February 27, 2023 to files its Answer

Brief to Appellants’ Opening Brief.




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                          December 22 2022